ALLOWANCE
The following is an allowance in response to communication received 21 April 2021. Claims 1 – 3, 5 – 10, 12 – 17 and 19 – 21 are now pending in this application and are allowed. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Statement of Reasons for Allowance
Applicant’s claimed invention is directed to sending electronic offers to a user device based upon the aggregated contextual data from devices of other users who are in the vicinity of the user.
Location data of plurality of mobile devices are received by a server. One of the user device (first user device) from the received data is selected, and additional user devices who are in the vicinity of the selected user device are identified.  Contextual data (data inputted by the users associated the identified additional devices) from the additional devices are aggregated, and analysis of the aggregated data is performed to determine attributes of the context of the first user device. Based on the location of the first user device and the determined contextual attributes, if it is determined whether the first user device is eligible to receive an electronic offer, a data query based on the determined contextual information is generated and sent to an events database. A conditional offer is received as a response from the events database. User data requirements are determined based on the received conditional offer, and a request is sent to a secure server (e.g. server of a financial institution) to receive data about the user associated with the first user device from the secure server. After receiving the user data from the secure server, and an electronic offer (conditional offer received from the events database is sent to the first user device when a determination is made that the user associated with the first user device meets the requirements of the conditional offer.

Aggregating contextual data from the additional devices that are in the vicinity of the first user device, analyzing the aggregated to determine attributes of the context of the first user device, making a determination that the context of the first user satisfies a triggering event, and soliciting advertisements from an events database. Get additional data about the user from a trusted server, and reconfirming whether the user associated with the first user device qualifies to receive conditional offer received from the events database before sending the conditional offer to the first user device.
Prior art Benson US Publication teaches 2011/0066479 teaches system and method of geo-location advertising and targeted advertising. Benson teaches a mobile electronic device (user device) receiving location data of a mobile device, generate a query, send the query to an enterprise system, and receive conditional offers from the enterprise system. Prior art Benson does not teach a server receiving location data of the location data of the user devices (mobile electronic devices), said server aggregating contextual data from other user devices in the vicinity of the mobile device to determine one or more attributes of the first user device, query an advertisement from an event server (enterprise server) if the determined attributes of the first user device are the triggering attributes, get additional information about the user from a trusted server, and using the additional information, sending the electronic offer to the user device when it is determined that the user associated with user device satisfies the condition associated with the offer.
Prior art Kramer et al. US Patent 10/776,862 teaches system and method for providing a service to venues where people aggregate, provide mobile promotion system for advertisement and offers, wherein, promotions are received from promoters wanting the attention of members, particularly members at a desired location (conditional offer), and using instructions from to 

Although additional art could be cited addressing at least some of the claimed limitations, examiner concludes that citing additional prior art would require improper hindsight. Accordingly, examiner concludes that the independent claims patentably distinguish the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571.272.6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        

June 16, 2021